IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-40373
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                versus

                        ROGELIO LOPEZ MORENO,
                         also known as “Pete,”
                        also known as “Peter,”

                                           Defendant-Appellant.

                          - - - - - - - - - -
            Appeal from the United States District Court
                  for the Eastern District of Texas
                        USDC No. 4:00-CR-39-11
                          - - - - - - - - - -
                             March 6, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rogelio Lopez Moreno appeals his conviction and sentence for

conspiracy to possess with intent to distribute cocaine and heroin.

Moreno’s arguments focus on the application of Apprendi v. New

Jersey, 530 U.S. 466 (2000), and the fact that the original

indictment to which he pleaded guilty did not allege a drug

quantity.      He argues that (1) the district court erred during

Moreno’s guilty plea hearing when it advised Moreno that he faced

a mandatory minimum sentence of ten years; (2) the district court


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 01-40373
                                   -2-

erred when it granted a § 5K1.1 downward departure but did not

depart lower than 120 months; and (3) the presentencing report’s

(PSR) findings regarding drug quantities lacked sufficient indicia

of reliability.

     The district court did not err in its Rule 11 admonishment,

nor did it err in the application of a mandatory minimum sentence.

In cases where a drug quantity has not been alleged, Apprendi does

not invalidate the imposition of a mandatory minimum sentence under

§§ 841(b)(1)(A) or (b)(1)(B), as long as the sentence imposed does

not exceed the statutory maximum sentence under § 841(b)(1)(C).

See United States v. Keith, 230 F.3d 784, 787 (5th Cir. 2000),

cert. denied, 531 U.S. 1182 (2001).      Moreno’s 120-month sentence

did not exceed the 20-year statutory maximum.

     The district court did not err when it sentenced Moreno based

on drug quantities contained in the PSR.        Moreno has failed to

present rebuttal   evidence    demonstrating   the   PSR’s   inaccuracy;

therefore, the PSR is presumed reliable for calculating drug

quantity.   See United States v. Franklin, 148 F.3d 451, 460 (5th

Cir. 1998).   Accordingly, Moreno’s conviction and sentence are

AFFIRMED.